DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 07/20/2022
Claim 7 has been amended
Claims 6-8 and 10-16 are presented for examination
This action is Non-Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Py (US 9,604,740) in view of McKinnon (US 8,540,677) in view of Manera (US 2010/0327010).

7: Py discloses a flip-top dispensing closure comprising:

a base 22 which is attachable to a container 12 and a lid 14 attached to the base by a hinge 26,
the base including a dispensing passage 28 formed in the passage (fig. 5);

a syringe insertable into the passage, the syringe comprising a generally cylindrical barrel, a
blunt-ended terminal tip, and a shoulder formed between the barrel and the blunt-ended terminal
tip (fig. 10D); and

a flexible self-closing valve 32 for closing the passage (col. 15, Il. 16-40).

Py fails to disclose a petalled valve. McKinnon teaches a septum 22 comprising resilient petals with one or more slits extending between and defining the petals (fig. 3-4). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the valve of Py to include the slotted valve of McKinnon to decrease the difficulty of opening and closing the septum.

Py fails to disclose a stop within the insertable passageway. Manera teaches wherein in use the syringe is inserted into the passage so that the blunt-ended terminal tip of the syringe pushes the petals apart from a normally closed condition to an open condition and passes through the slit of the valve to access product, and thereafter, when the syringe is withdrawn, the petals of the valve return to the normally closed position and wipe against the blunt-ended terminal tip [0037-0038],

wherein the barrel can be inserted into the passage until the shoulder abuts against the stop 74 (fig.4). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the closure of Py to include the stop of Manera prevent unwanted insertion of the container and to gain access to the contents of the container.

Allowable Subject Matter
Claims 6 and 10-16 are allowed.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.
	Figures 2 and 4 of Manera shows ridges on opposite side of the syringe that align with the interior ridge of the base. These components must align to for the syringe tip to be inserted through the septum and into the container. Paragraph [0037] of Manera states a cylindrical opening 68 and a cylindrical flange 66 of the syringe “when the dispenser62 is fully inserted into its operable position into the bottle 32, the cylindrical flange 66 seats in the enlarged cylindrical opening 68.” Since Applicant has not provided structure to further define the stop, proper alignment of the key and shoulder of the syringe with the interior seat of the passageway is believed to read on Applicant’s disclosed invention.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAVEN COLLINS//Examiner, Art Unit 3735       

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735